OPINION
PER CURIAM.
We have issued a common-law writ of certiorari to review an order of a justice of the District Court enjoining the petitioner, Conklin Limestone Co., Inc., from evicting the respondent, Victor Borelli, from a residence located in the town of Lincoln on Wilbur Road.
This litigation might be considered a sequel to Conklin Limestone Co., Inc. v. Anthony Borelli, No. 88-566-Appeal, where we rejected an appeal by the respondent’s father, who had claimed that Conklin’s notice to quit the Wilbur Road residence was .defective. On January 10, 1990, the Superior Court issued its writ of possession directing an appropriate officer to deliver possession of the premises formerly occupied by Anthony Borelli and his son, Victor. Subsequently a judge of the District Court issued a restraining order enjoining the enforcement of the Superior Court writ. Although the Legislature, by its enactment of G.L.1956 (1985 Reenactment) § 8-8-8.1 and chapter 8.1 of title 8, endowed the District Court with equitable powers to handle controversies concerning housing matters and domestic assaults, the Legislature did not endow the District Court with the subject-matter jurisdiction that would enable a District Court judge to sit and review executions issued by the Superior Court.
Consequently Conklin’s petition for cer-tiorari is granted. The order of the District Court is quashed, and the officer may proceed to execute the writ of possession previously issued.